Citation Nr: 1638713	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  16-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a right knee injury.




REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from February 1954 to October 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2015 rating decision, by the Oakland, California, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a right knee injury.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in February 2016, the Veteran requested a personal hearing by videoconference.  The record indicates that the Veteran was scheduled to testify at a Board hearing in July 2016.  However, the record indicates that the Veteran requested that his hearing be canceled and asked that a decision be made based on the evidence of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a) (2) (West 2014).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  

REMAND

The Veteran essentially contends that his current right knee disorder is related to the right knee injury he sustained in service.  

VA is required to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (a) (West 2014).  After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A  (West 2014).  

The Board notes that the service treatment records (STRs) found, with a receipt date listed as January 14, 2015, indicate that the Veteran was seen on June 3, 1954, at which time it was noted that he fell climbing poles, and he had a bruised area on the medial aspect of his right knee, with some effusion.  Examination revealed tenderness on the medial aspect of the right knee over the patella.  The Veteran was diagnosed with effusion of the right knee; he was treated with hydrotherapy to the right knee.  

The Veteran was afforded a VA examination in March 2015.  The examiner opined that the Veteran's bilateral knee disorder was less likely than not incurred in or caused by the claimed inservice injury, event or illness.  The examiner explained that, according to the Veteran, his bilateral knee condition developed in the 1980's, and it is most likely related to the natural process of aging and wear and tear which occurs over time.  The examiner stated that the Veteran's STRs do not support an ongoing, chronic left knee condition to relate to his current knee problems.  The examiner further stated that, considering the acute and transitory nature of his "knee" injury in 1954 and the absence of all knee symptoms or complaints during the remainder of service and his separation exam in 1957, his current bilateral knee DJD is less likely than not related to knee injury in 1954 and is most likely related to overuse and wear and tear after service.  

The March 2015 VA opinion is not adequate to decide the claim.  Significantly, it appears that the VA examiner may have been unaware of some facts of the case.  The Veteran had complaints involving both knees during service but the examiner addressed the left knee injury but did not address the right knee symptoms, for which the Veteran clearly received treatment in service.  The examiner only mentioned the left knee injury in his rationale for the negative nexus opinion regarding the onset of the bilateral knee disorder.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied entirely on the absence of evidence in the STRs to provide a negative opinion).  Thus, it appears that the March 2015 VA examiner failed to render an opinion based upon the entire body of evidence available.  The VA examiner's opinion, therefore, was essentially based upon an inaccurate factual premise.  Accordingly, this opinion must be rejected as not reliable and hence not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  For these reasons, the March 2015 VA examiner's opinion is inadequate as to the causation question.  

This matter must be remanded in order to afford the Veteran a new VA examination as to the claim for service connection for a right knee disability.  38 C.F.R. § 3.159 (c) (4) (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ensure that the Veteran is scheduled for a VA joints examination by an examiner who has not previously examined him.  The entire file must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner is asked to obtain a complete history from the Veteran regarding his right knee problem.  The examiner then must identify all current disabilities of the right knee, and must opine as to whether any such are at least as likely as not (50 percent probability or greater) had onset during service, particularly with regard to the documented inservice complaints and treatment for his right knee on June 3, 1954.  A complete rationale should be given for all opinions and conclusions expressed.  

2.  Thereafter, readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case and afforded an adequate opportunity to respond thereto before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



